J-A09007-14


NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P 65.37




COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellant

                   v.

CHARLES BUSSEY

                          Appellee                  No. 1039 EDA 2013


                  Appeal from the Order March 11, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0002095-2012


BEFORE: BOWES, J., OTT, J., and JENKINS, J.

DISSENTING STATEMENT BY JENKINS, J.:          FILED SEPTEMBER 16, 2014

      I am constrained to respectfully dissent from the learned majority. I

agree with the majority that Appellee failed to establish he had a reasonable

expectation of privacy in the vehicle and area searched. I believe, therefore,

that, pursuant to Commonwealth v. Millner, the trial court should have

                                                               -94 (Pa.2005)

(finding suppression not proper where defendant had no reasonable

expectation of privacy in car, even though search occurred after defendant

was unlawfully seized).

      The majority finds the facts of Millner distinguishable, noting Millner

did not involve a traffic stop, the defendant was not a passenger in the

vehicle, and the police observed the defendant dispose of a weapon inside
J-A09007-14



the car.   Majority Memorandum at 24.       I believe, however, that no legal

distinction exists. Assuming, arguendo, that Appellee Bussey was illegally

arrested, then, in both cases, the defendant was illegally arrested before the

police located the property at issue in a vehicle in which the defendant failed

to establish he had a reasonable expectation of privacy.



arrest multiple persons and search a vehicle following a traffic stop because

at least one individual would be unable to show an expectation of privacy in



does not authorize the illegal arrest of multiple persons. It simply requires

that an individual      whether legally arrested, illegally arrested, or not

arrested at all      have a reasonable expectation of privacy in searched

property or premises as a prerequisite to maintaining a successful

suppression motion. I believe that, pursuant to Millner, the Pennsylvania

Supreme Court requires such an analysis.

      I, therefore, respectfully dissent.




                                      -2-